UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7015


JOVICA PETROVIC,

                     Plaintiff - Appellant,

              v.

UNITED STATES OF AMERICA,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-ct-03151-FL)


Submitted: October 23, 2018                                   Decided: October 26, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jovica Petrovic, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jovica Petrovic appeals the district court’s order dismissing his Fed. R. Crim. P.

41(g) motion for return of property. We have reviewed the record and find no reversible

error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the

reasons stated by the district court. Petrovic v. United States, No. 5:17-ct-03151-FL

(E.D.N.C. July 26, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                          2